DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 21-23 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/2/2020.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 8-10, 12-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gokturk (PGPUB: 20150199560) in view of Hayasaka (PGPUB: 20160110586), in view of Wang (PGPUB: 20180211097), and further Hong (PGPUB: 20190205616).

Regarding claim 1 and 16, a facial verification apparatus comprising: 
see Fig. 8, item 810) configured to: 
capture a facial image including a three-dimensional (3D) face of a user (see Fig. 1, paragraph 38 and 50, the image source 102 include a digitally captured image, such as images captured by digital cameras or images presented with other content; the intensity value for each three-dimensional point is set to be the image value at the projection of the three-dimensional point onto the photograph, according to the recovered three-dimensional alignment and camera model); 4Serial No. 16/426,460Docket No. 012052.1734 
generate a synthetic image by synthesizing the captured facial image and the average facial image based on the determined occluded region (see Fig. 2, paragraph 45, generating synthesized images to accommodate or compensate for pose and/or occlusion; an object is identified from an image, where the object that is posed so as to occlude one or more regions of the object in the image. Image data is synthesized for at least some of the one or more occluded regions of the object. Recognition is performed on the object using the synthesized image data); and 
verify the user based on the determined reliability of the captured facial image using the generated synthetic image (see Gokturk, paragraph 33 and 34, The input for creating the synthesized image may correspond to an image that contains the face or object posed at some arbitrary viewpoint that causes occlusion; a synthesized frontal view of a face can replace the original photograph as input in a face recognition system in order to produce more accurate recognition performance. Alternatively, a synthesized frontal view of an object can replace the original photograph as input in an object recognition system).

Hayasaka teaches that the determination unit 11 may estimate occluded regions, in which the face is occluded with an occluding article, by comparing the facial image with the standard facial image, and determine the occlusion pattern considering a distribution of the estimated occluded regions (see Fig. 2, paragraph 33); the standard facial image may be a facial image that tends to match with more facial images. For example, the standard facial image may be an image representing an average face obtained by averaging faces of a number of people (see Fig. 1, paragraph 53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gokturk by Hayasaka for providing estimate occluded regions, in which the face is occluded with an occluding article, by comparing the facial image with the standard facial image, and determine the occlusion pattern considering a distribution of the estimated occluded regions, as determine an occluded region in the captured facial image by comparing the captured facial image and an average facial image. Therefore, the combination would provide a technique or method to estimate or determine the occlusion of the face by comparing the facial image with the image representing an average face.
The combination does not expressly teach determining a reliability of the captured facial image based on at least one of a ratio of the occluded region in the captured facial image and a position of the occluded region in the captured facial image.
Hong teaches that In order to accurately acquire the occlusion information, the see Fig. 1-2, paragraph 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify XXX by XXX for providing 

Regarding claim 2, the combination teaches wherein the determining of the occluded region comprises: 
determining the occluded region by comparing pixel values of corresponding pixels (see Wang, Fig. 8, paragraph 120, pixel values of pixels of the first biological image may be subtracted from corresponding pixel values of pixels of the second biological image to obtain pixel value differences of the pixels.) in the captured facial image and the average facial image (see Hayasaka, Fig. 1, paragraph 53, the standard facial image may be an image representing an average face obtained by averaging faces of a number of people).  

Regarding claim 4 and 17. The facial verification method of claim 1, the combination does not expressly teach further comprising: 
determining at least one of the ratio of the occluded region in the captured facial image and the position of the occluded region in the captured facial image (see Hong, Fig. 2, paragraph 42, calculating a ratio of non-face pixels in a face area to all pixels in the face area to obtain ratio information, for each face area in the at least one face area, and constructing occlusion information of the face area by the ratio information).
 
Regarding claim 5, the combination teaches wherein the ratio of the occluded region is determined based on at least one of a ratio of a size of the occluded region to a size of the captured facial image (see Hong, Fig. 2, paragraph 43, if the ratio information of the face area A1 (for example, the left face) being occluded is 40', the occlusion information constructed by the ratio information may be: "Your left face is occluded by 40%, please adjust your position."), and 
a ratio of a number of landmarks included in the occluded region to a number of landmarks included in the captured facial image (see Hayasaka, Fig. 2, paragraph 33, the occlusion pattern may be information such as indications that the mouth is occluded with a mask or the eyes are occluded with sunglasses). 
 
Regarding claim 6, the combination teaches wherein the position of the occluded region is determined based on positions of landmarks included in the captured facial image (see Hong, Fig. 4, paragraph 73, the feature image area determination subunit is configured to determine a feature image area corresponding to a facial feature on the feature image, the facial feature including hair, eyebrows, eyes, and nose. The label setting subunit is configured to set, after mapping the feature image to a size identical to the sample face occlusion image, a face area label for a pixel included in the feature image area, and set a non-face area label for a pixel not included in the feature image area). 
 
Regarding claim 8, the combination teaches wherein the determined reliability of the captured facial image decreases as the ratio of the occluded region increases and the occluded region is closer to a major facial landmark (see Hayasaka, Fig. 4, paragraph 52, the reliability calculation unit 24 may calculate the reliability on a basis of the comparison result for each of the small regions in the facial image. The reliability may represent the possibility of whether or not a certain small region is an occluded region in which the face is occluded with an occluding article. The reliability may be lower as the possibility of the small region being the occluded region is higher, and may be higher as the possibility is lower).
  
Regarding claim 9 and 19, the combination teaches wherein the verifying of the user based on the reliability of the captured facial image comprises: 
comparing the reliability of the captured facial image with a threshold value (see Hayasaka, Fig. 4, paragraph 56, when the reliability of the group of small regions included in the medium region satisfies the occlusion condition that the small regions each having reliability lower than the threshold constitute the majority of the group of small regions, the determination unit 21 may estimate the medium region to be the occluded region); and 
extracting features from the captured facial image based on a result of the comparing (see Hayasaka, Fig. 13, paragraph 128, the functional blocks in each of the examples may calculate the reliability or identification score by using another method to compare the regions. In such a case, the feature extraction unit according to the fourth example may calculate and store the information to be used for comparison of the small regions in the corresponding images).  

Regarding claim 10 and 20, the combination teaches wherein the verifying of the user comprises: 
determining the reliability of the captured facial image based on at least one of the ratio of the occluded region and the position of the occluded region (see Hayasaka, Fig. 8, paragraph 52, the feature image area determination subunit is configured to determine a feature image area corresponding to a facial feature on the feature image, the facial feature including hair, eyebrows, eyes, and nose. The label setting subunit is configured to set, after mapping the feature image to a size identical to the sample face occlusion image, a face area label for a pixel included in the feature image area, and set a non-face area label for a pixel not included in the feature image area); 
calculating a score to be used to verify the user (see Hayasaka, Fig. 2, paragraph 88, the overall identification unit 35 may calculate an overall identification score on a basis of the feature vector of the whole face area in the input facial image and the feature vector of the whole face area in the registered facial image); and 
verifying the user by applying, to the score, a weighted value corresponding to the reliability of the captured facial image (see Hayasaka, Fig. 4, paragraph 76, the identification unit 22 may set a weighted average value as the combined score, by taking an average after multiplying the identification score of each of the target small regions by the reliability of each small region).

Regarding claim 12, the combination teaches 
wherein the occluded region includes at least one of a region corresponding to an occluding element (see Hayasaka, Fig. 2, paragraph 33, the occlusion pattern may be information such as indications that the mouth is occluded with a mask or the eyes are occluded with sunglasses) covering the 3D face of the user in the captured facial image (see Gokturk, Fig. 6, paragraph 109, the feature locations can be used to compute a dense correspondence map between the face image and a generic three-dimensional face model. Again, images mapped to the same three-dimensional face model can be easily compared), a region corresponding to a portion of an actual face of the user that is not included in the captured facial image (see Gokturk, paragraph 33, the input for creating the synthesized image may correspond to an image that contains the face or object posed at some arbitrary viewpoint that causes occlusion), or a region corresponding to landmarks deviating far from a reference arrangement of landmarks in the captured facial image.  

Regarding claim 13, the combination teaches wherein the obtaining of the captured facial image comprises: 
receiving an input image including the 3D face of the user (see Gokturk, Fig. 1, item 102); 
detecting the 3D face of the user from the input image (see Gokturk, Fig. 1, item 140); 
detecting facial landmarks from the detected 3D face of the user (see Gokturk, Fig. 1, paragraph 39, detection of the face may be performed by scanning the image data 112 for features that are indicative of a face, such as the eyes, eyebrows, or corners of a mouth); 
separating the 3D face of the user from the input image based on the detected facial landmarks (see Fig. 5, paragraph 94, given an image of a face, the algorithm determines the precise locations of a set of multiple features in the image, which include but are not limited to the eyes, the tip of the nose, the ends of the mouth, and the locations of the ears, hairline, and eyebrows); and 
generating the captured facial image by performing normalization on the separated 3D face of the user based on the detected landmarks (see Hayasaka, Fig. 11, items S21-S24, paragraph 33, the occlusion pattern may be information indicating which region of the face is occluded with what kind of an occluding article. In some instances, the occlusion pattern may be information such as indications that the mouth is occluded with a mask or the eyes are occluded with sunglasses).  

Regarding claim 14, the combination teaches wherein the verifying of the user comprises: 
verifying the user by comparing features extracted from the synthetic image and features extracted from a registered image of the user (see Hayasaka, Fig. 4, paragraph 62, the identification unit 22 may calculate an identification score for each small region other than the excluded regions based on the occlusion pattern in the facial image. In such a case, the identification unit 22 may calculate a combined score by combining the calculated identification scores of the respective small regions, and output the combined score as an identification result).  

Regarding claim 15, a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the facial verification method of claim 1 (see claim 1 above).  


Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gokturk (PGPUB: 20150199560) in view of Hayasaka (PGPUB: 20160110586), and further in view of Wang (PGPUB: 20180211097), and further in view of Levoy (PGPUB: 20170180659).

Regarding claim 3, the combination teaches wherein the generating of the synthetic image comprises: 
generating the synthetic image by the captured facial image with accommodate or compensate for presence of occlusion or distortion (see Gokturk, Fig. 7, paragraph 112, if the object is posed at a tilt that makes complete recognition difficult or impossible, the synthesizer module 730 may be used to generate or synthesize an image, provided by synthesized image data 732. The synthesized image data 732 may accommodate or compensate for presence of occlusion or distortion, as a result of the tilt in the object of interest in the image file 708).
However, the combination does not expressly teach determining a replacement region in the average facial image corresponding to the occluded region.
Levoy teaches that pixels in the payload image 550 corresponding to defective /occluded sensor elements in the sensor element condition map may be adjusted by replacing their respective values with a value of a neighboring pixel and/or an average value of neighboring pixels so as to form the corrected payload image 560 (see Levoy, Fig. 5F, paragraph 116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Levoy for providing pixels in the payload image 550 corresponding to defective /occluded sensor elements in the sensor element condition map may be adjusted by replacing their respective values with a value of a neighboring pixel and/or an average value of neighboring pixels so as to form the corrected payload image 560. Therefore, the combination would provide to replace occluded image with a value of a neighboring pixel and/or an average value of neighboring pixels.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gokturk (PGPUB: 20150199560) in view of Hayasaka (PGPUB: 20160110586), and further in view of Wang (PGPUB: 20180211097), and further in view of Tian (PGPUB: 20160379050).

Regarding claim 11, the combination does not expressly teach wherein the average facial image is generated based on an average pixel value of corresponding pixels in 3D faces included in reference images.  
Tian teaches that regarding to the size of the facial part, for example, a size of the human nose is roughly 36 mm.times.36 mm, disparity of face region F may be an average value of the disparity of all image pixels in the region, and thus the number of three-dimensional points in the partial region automatically changes in accordance with an imaging distance of the face region F (see Fig. 5, paragraph 46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Tian for providing regarding to the size of the facial part, for example, a size of the human nose is roughly 36 mm.times.36 mm, disparity of face region F may be an average value of the disparity of all image pixels in the region, and thus the number of three-dimensional points in the partial region automatically changes in accordance with an imaging distance of the face region F, as wherein the average facial image is generated based on an average pixel value of corresponding pixels in 3D faces included in reference images. Therefore, the combination of the teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.



Response to Arguments
Regarding limitations of Claims of  the instant case in view of the amended Claims and upon further consideration, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and new prior art as presented in this Office action. Therefore, Applicant’s arguments are moot. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIN JIA/Primary Examiner, Art Unit 2667